Case 2:20-cv-02108-RGK-KS Document 11 Filed 07/28/20 Page1iof1 Page ID#:81

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02108-RGK-KS Date July 28, 2020
Title DAWNE LOERA-HILYARD v. VICTORIA’S SECRET STORES, LLC, et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Remanding to State Court

On December 28, 2018, Plaintiff filed a Complaint against Victoria’s Secret Stores, LLC
(“Defendant”) alleging a single claim for personal injuries arising out of a slip and fall accident in one of
Defendant’s stores. On March 3, 2020, Defendant removed the action to federal court, invoking this
Court’s diversity jurisdiction under 28 U.S.C. § 1332.

On July 23, 2020, the Court issued an order finding that Defendant’s Notice of Removal was
untimely. In the order, the Court stayed remand of the action to allow Plaintiff an opportunity to waive
the procedural defect and remain in federal court. Plaintiff has not filed a waiver within the timeframe
specified. Therefore, the Court hereby REMANDS the action in its entirety for all further proceedings.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
